 In the MatterOfMANHATTAN SPONGINGWORKS,EMPLOYERandUNITED GARMENT WORKERS OF AMERICA, A. F. OF L., PETITIONERIn the Matter Of MANHATTAN SPONGING WORKS, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, DEPARTMENT STORE, PACKAGEGROCERY, PAPER HOUSE, LIQUOR AND MEAT DRIVERS, HELPERS ANDWAREHOUSEMEN, LOCAL 955, A. F. of L., PETITIONERCases Nos. 17-RC-634 and 17-RC-705.-Decided May 31, 1950DECISION AND ORDERUpon petitions duly filed, a consolidated hearing was held beforeMargaret L. Fassig, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner in Case No. 17-RC-634, United Garment Workersof America, A. F. L., herein referred to as United Garment Workers;the Petitioner in Case No. 17-RC-705,. International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, De-partment Store, Package Grocery, Paper House, Liquor and MeatDrivers, Helpers and Warehousemen, Local 955, A. F. of L., hereinreferred to as Teamsters; and the Intervenor, Amalgamated ClothingWorkers of America, CIO, are labor organizations claiming to repre-sent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer for the following reasons :The Employer is engaged in the processing of fabrics for manu-facture of men's and women's wear.. It operates two sponging plants,one in St. Louis, Missouri, where the main office is located, and a branchplant 250 miles away in Kansas City, Missouri. The St. Louis plantemploys 35 production and maintenance employees and 3 office workers,90 NLRB No. 7.13 14DECISIONSOF NATIONALLABOR- RELATIONS BOARDwhile in the Kansas City plant approximately 25 production andmaintenance employees and 2 office workers are employed. -In Case No. 17-RC-634 the Garment Workers seeks a productionand maintenance unit confined to the employees at the Kansas Cityplant of the Employer.The Employer and the Intervenor contendthat only the existing two-plant unit is appropriate.The operations of the Kansas City plant are identical in nature tothose performed by the St. Louis plant of the Company, and bothplants employ the same classifications of employees.Employees ofboth plants are subject to the same top supervision and labor policy.All original payroll records are kept in the St. Louis office, and all paychecks prepared for issuance there.While routine hiring and dis-charge of employees in the Kansas City plant is done locally, all em-ployment policies are subject to the supervision of the Company's vicepresident who periodically visits the plant. In addition all grievances.must ultimately be brought to the attention of the St. Louis office.Themanager of the Kansas City plant makes regular trips to the St. Louis.office to confer about any labor problems.He has no independent au-thority to make any important decision concerning the labor relations:problems of the Kansas City employees. There has been no regularinterchange of production and maintenance employees between the two,plants, although there has been an interchange of executive and tech-nical employees.Since 1941, employees in both plants have been bargained for by theIntervenor in a single two-plant unit.The Intervenor has negotiatedwage increases and processed grievances on behalf of the Kansas Cityemployees.In the absence of bargaining history, it would appear that despitethe common supervision and labor relations policy, the employees ofthe Kansas City plant might properly constitute a bargaining unitapart from the St. Louis plant, particularly in the light of the geo-graphical separation of the plants and the lack of interchange ofemployees.'We have frequently held, however, that where, as here,there has been a long continued bargaining history among employeesat like plants on the basis of a multiplant unit, a unit limited to em-ployees of one such plant is not appropriate for purposes of collectivebargaining.21Burgess Battery Company,76 NLRB 820.2Standard Brands, Incorporated,75NLRB 394;Acme Fast Freight,Inc.,80 NLRB079;Oregon Portland CementCo., 83 NLRB 675.Relying upon such decisions asLamson Brothers Company,59 NLRB 1561,andPacificTelephone and Telegraph Co.,80 NLRB107, thePetitioners in both cases argue that theBoard shouldignore the bargaining history here, assertingthat it wasfounded uponillegal assistance of the Intervenor by the Employer.we find no merit in this contention.In the cases relied upon,the Board gave no weight to bargaining history where the- MANHATTAN SPONGING WORKS',15Accordingly we are of the opinion that a unit limited to the em-ployees of the Kansas City plant is inappropriate, and we shall dismiss,the petition filed by the Garment Workers.In Case No. 17-RC-705 the Teamsters, Local 955, seeks a unit com-posed of the Kansas City truck driver and his helper. Truck drivers.have been included in the single multiplant unit bargained for by theIntervenor.As we have found that the Kansas City and St. Louis,plants together constitute the only appropriate bargaining unit, a unit,confined to the truck driver and his helper at the Kansas City plant.is inappropriate and we shall dismiss the petition filed by the,Teamsters.ORDERUpon the basis of the entire record in this proceeding, the NationalLabor Relations Board hereby orders that the petitions in the instantmatter be, and they hereby are, dismissed.record revealed that the union involved had, in an appropriate proceeding,already beenfound by the Board to have been illegally assisted by the Employer, or where that union.had made no effort effectively to represent the employees sought to be severed from theunit bargained for.The record in the instant case reveals no evidence that wouldwarrant giving no consideration to the bargaining history.